                                                                 ES DISTRICT
                                                                T            C
                                                              TA




                                                                                               O
                                                          S
 1   Tanya Moore, Esq. SBN 206683




                                                                                                U
                                                        ED
     MOORE LAW FIRM, P.C.




                                                                                                 RT
                                                                                       D
                                                                            RDERE




                                                    UNIT
 2   332 North Second Street
                                                                      OO
 3
     San Jose, California 95112
     Telephone (408) 298-2000                                 IT IS S




                                                                                                       R NIA
     Facsimile (408) 298-6046
 4   Email: service@moorelawfirm.com                                  76                    o ge r s
                                                                                onzalez R




                                                    NO
                                                                       onne G
                                                              Judge Yv




                                                                                                       FO
 5   Attorney for Plaintiff,




                                                      RT
     Gerardo Hernandez
                                                                       7/9/2019




                                                                                                  LI
 6
                                                             ER




                                                          H




                                                                                               A
                                                                  N                              C
                                                                                    F
 7                                                                    D IS T IC T O
                                                                            R
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
11
     GERARDO HERNANDEZ,                    ) No. 4:19-cv-01683-YGR
12                                         )
                  Plaintiff,               ) STIPULATION FOR DISMISSAL OF
13                                         ) ENTIRE ACTION
           vs.                             )
14                                         )
     COAST TO COAST ENTERTAINMENT dba )
15   ELEPHANT BAR; JEFFREY JAJEH; PHILIP )
     M. BRABYN; JAWAD H. JAJEH; JAD F.     )
16                                         )
     JAJEH, Trustee of the JAD AND NAWAL   )
17   JAJEH TRUST dated September 27, 2001; )
     NAWAL JAJEH, Trustee of the JAD AND   )
18   NAWAL JAJEH TRUST dated September 27, )
     2001;                                 )
19                                         )
                                           )
20                Defendants.              )
                                           )
21                                         )
                                           )
22                                         )
23
24
25
26
27
28



                               STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                 Page 1
 1           IT IS HEREBY STIPULATED by and between Plaintiff Gerardo Hernandez and
 2   Defendants, Coast to Coast Entertainment dba Elephant Bar; Jeffrey Jajeh; Jawad H. Jajeh; Jad
 3   F. Jajeh, Trustee of the Jad and Nawal Jajeh Trust dated September 27, 2001; and Nawal Jajeh,
 4   Trustee of the Jad and Nawal Jajeh Trust dated September 27, 2001, the parties to this action,
 5   that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-captioned action is
 6   dismissed with prejudice in its entirety. Each party is to bear its own attorneys’ fees and costs.
 7
 8   Dated: July 3, 2019                                    MOORE LAW FIRM, P.C.
 9
                                                   /s/ Tanya E. Moore
10                                                 Tanya E. Moore
11                                                 Attorney for Plaintiff,
                                                   Gerardo Hernandez
12
13   Dated: July 3, 2019                           JW Howard/Attorneys, Ltd.
14
15                                                 /s/ Andrew G. Nagurney
                                                   Andrew G. Nagurney
16                                                 Attorneys for Defendants,
                                                   Coast to Coast Entertainment; Jeffrey Jajeh;
17                                                 Jawad H. Jajeh; Jad F. Jajeh; and Nawal Jajeh
18
19                                           ATTESTATION

20   Concurrence in the filing of this document has been obtained from each of the individual(s)
     whose electronic signature is attributed above.
21
22                                                 /s/ Tanya E. Moore
                                                   Tanya E. Moore
23                                                 Attorney for Plaintiff,
                                                   Gerardo Hernandez
24
25
26
27
28



                            STIPULATION FOR DISMISSAL OF ENTIRE ACTION

                                                   Page 2
